DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application. Claims 1, 3, 13, 14, and 20 are currently amended. No claims have been canceled. No new claims have been added. 

Response to Arguments
With regard to Applicant’s remarks dated December 2, 2021:
Regarding the rejection of claims 1, 4-6, 9-10, 13, 15-17, and 20 under 35 U.S.C. 102(a)(2) and claims 2-3, 7-8, 11-12, 14, and 18-19 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue at pages 9-11, as filed, that “the communication channels of Blower are described as “frequency channels” that can be “selected” based on the amount of electro-magnetic interference on particular frequencies. The communication channels in Blower do not correspond to a plurality of entities that represent building equipment or spaces and are not generated in the manner required by amended claim 1”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 13 including generating a plurality of agent communication channels corresponding to the plurality of entities; causing the plurality of agents to publish or subscribe to the plurality of agent communication channels based on the entities with which the agents are paired and the relationships between the plurality of entities; and communicating, by the one or more processing circuits via the plurality of agents, data of the physical building entities via the plurality of agent communication channels. Other independent claims 1 and 20 recite similar features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLEG SURVILLO/Primary Examiner, Art Unit 2442